Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In light of the Appeal Boards Decision, the previous rejections and objections to claims 1-17 and 19-34 have been withdrawn, and the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-27 and 29-34 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1, 11, 19, 29, 31 and 33, scheduling transmission from a communication device that includes predicting an arrival time of a next packet for transmission when or after a current packet arrives, and planning a future transmission time of the next packet based on the predicted arrival time of the next packet.1, 11, 19, 29, 31 and 33
	The dependent claims depend on the independent claims therefore, the dependent claims are allowed as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
June 07, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467